—Appeal from order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about March 25, 2003, which, inter alia, directed that defendants-appellants appear for deposition within 30 days, unanimously dismissed as moot, without costs.
As a result of subsequent orders issued by the United States Bankruptcy Court for the Southern District of New York, entered May 15, 2003 (see In re Adelphia Communications Corp., 293 BR 337 [SD NY 2003]), and Supreme Court on or about June 25, 2003, the depositions of the defendants-appellants, which are the subject of this appeal, have been stayed rendering the appeal moot. Concur — Andrias, J.P., Saxe, Sullivan, Rosenberger and Marlow, JJ.